Citation Nr: 0618133	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right ulnar 
neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic low back is first shown during the veteran's 
period of military service.  

2.  There is no current competent medical evidence of right 
ulnar neuropathy.   


CONCLUSIONS OF LAW

1.  A low back disorder was incurred during military service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

2.  Right ulnar neuropathy was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The veteran's early service medical records confirm that he 
received medical treatment for back low symptoms subsequent 
to an injury to his low back. Service medical records report 
that the initial injury occurred subsequent to a fall in a 
shower, and the veteran did not seek initial treatment. The 
diagnostic assessment was severe low back strain. Subsequent 
service medical records reveal complaints of low back pain 
and diagnoses of sciatica and chronic low back pain. The 
medical history of an earlier back injury sustained during a 
fall in a shower was reported. A September 1988 X-ray of the 
spine revealed slight L5-S1disc space narrowing.  Subsequent 
service medical records reveal treatment for low back pain 
and lumbar strain.  Periodic service physical examinations, 
including the veteran's retirement physical examination, are 
absent for pertinent low back pathology. 

The post service medical data reveals treatment for radiating 
lumbar pain in July 2001.  VA clinical records through 2005 
show treatment for radiating low back pain with diagnoses of 
chronic low back pain, spinal stenosis, a herniated nucleus 
pulposus, and lumbar radiculopathy.  MRI results revealed 
pathology at L3/4 and L4/5, with equivocal findings of disc 
herniation at L5/S1.

At a VA medical examination of the spine in November 2005, 
the veteran's service medical records were reviewed, with 
notation of a service back injury. After an examination, the 
examiner opined that it was difficult to determine whether X-
rays and MRI findings were age related or the result of an 
injury sustained in service. It was stated that it would be 
speculation relating the veteran's back disability as being 
due to events in military service.

A videoconference hearing was conducted in April 2006 by the 
undersigned Veterans Law Judge. At the hearing the veteran 
testified concerning the service back injury he sustained 
during a fall while in a shower.  He stated that he received 
treatment for his back problem after service, and that he 
worked after service but he did not sustain an injury to his 
back while working.  

Analysis
     
The veteran adamantly asserts that his current low back 
disorder is the result of an injury he sustained during 
service.  


Generally, to establish entitlement to service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Pond v. West, 12 Vet App. 341, 346 (1999).        

The record shows that the veteran has met two of the three 
necessary requirements for service connection, namely, a 
medical diagnosis of current disability and medical evidence 
of in-service occurrence.  Service medical records reveal 
ongoing treatment for low back disability, and several low 
back disorders have been diagnosed in the recent past. The 
third requirement of a medical nexus has not been met. A VA 
physician has opined that it would be speculation to relate 
the veteran's current back disability to his period of 
service. It is important to note though that service 
connection may also be granted for any disability shown after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

Although service physical examination and retirement 
examination reports are absent for low back disability, the 
service medical records are replete with treatment for low 
back pathology, described as chronic and severe on occasion, 
and with references to an initial injury the veteran 
sustained during a fall in a shower in service.  The post 
service clinical data reveals treatment for low back 
complaints and symptoms in 2001, the year following the 
veteran's retirement from service. Even though there is some 
lapse in treatment since service, there are some radiological 
findings consistent with those shown in service, namely at 
the L5/S1 level.  Further, the veteran's testimony is 
consistent and credible regarding his low back pathology, and 
there is no medical evidence of intercurrent injury to the 
back.  The Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, not 
withstanding the VA medical opinion, it appears that based on 
the entire evidence of record, including service and post-
service medical records, and the veteran's credible 
testimony, a chronic low back is first shown during his 
period of military service.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, the Board 
concludes that the weight of the evidence supports the 
veteran's claim, and service connection for a low back 
disorder is warranted.  


II. Service Connection for Right Ulnar Neuropathy 

The veteran contends that he has right ulnar neuropathy that 
that had its onset during service in the military.  

To prevail on the issue of service connection, a necessary 
requirement is that there must be medical evidence of a 
current disability. Pond, supra.

At a VA neurological examination in November 2005, the 
veteran's right arm complaints were reported.  Subsequent to 
physical examination and review of neurological testing and 
studies that had been performed, it was concluded by the 
examiner that there was no current neurological disability of 
the right arm. In a December 2005 addendum, another VA 
physician agreed with the previous examiner, concluding that 
findings were normal and there was no evidence of any ulnar 
nerve damage.  

The medical data indicates that a current medical diagnosis 
of right ulnar neuropathy is not shown. There is no medical 
evidence or diagnosis to the contrary. In the absence of a 
current medical diagnosis it is not necessary to address the 
remaining two requirements necessary for service connection. 
Id.  The weight of the evidence does not support the 
veteran's claim, and service connection for right ulnar 
neuropathy is not warranted.  

 


Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
In April 2001 and in April 2003 VA sent letters notifying the 
veteran of the evidence necessary to establish service 
connection. The veteran has been informed of what he was 
expected to provide and what VA would obtain on his behalf, 
and asked him to provide VA with any evidence he may have 
pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  The veteran has 
also been afforded VA medical examinations to evaluate his 
claimed disabilities for service connection purposes. As 
such, VA met its duty to assist.

In light of the denial of one of the veteran's claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.  The RO provide notice to the veteran regarding 
the assignment of his rating and its effective date when it 
effectuates this grant of service connection for his back 
disability.  


ORDER


Entitlement to service connection for a low back disorder is 
granted.  

Entitlement to service connection for right ulnar neuropathy 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


